              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 1 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
              Prepare LTD claim denial appeal letter for Defendant's mandatory internal appeal
 9/30/2016    process
              Review e-mail from Client, re Client's request to Cigna for a copy of the LTD
 9/30/2016    Policy
              Review e-mail and attachments from Client re Cigna failing to timely pay benefits
 10/4/2016    for four months
10/11/2016             Review e-mail from Client, providing Summary Plan Description of LTD Policy
10/11/2016             Review LTD Policy Summary Plan Description
                       Review e-mail from Client, forwarding e-mail chain between Client and Cigna re
10/11/2016             Cigna's difficulty understanding McKesson's bi-monthly pay schedule
                       Review two e-mails from Client, re Cigna's demands for the same information over
10/11/2016             and over again
                       Review e-mail from Client, re Cigna's non-responsiveness to Client's request for
10/27/2016             assistance
11/11/2016             Review e-mail from Client, re Cigna still hasn't paid first half of September 2016
                       Revise LTD claim denial appeal letter for Defendant's mandatory internal appeal
11/20/2016             process
                       Revise LTD claim denial appeal letter for Defendant's mandatory internal appeal
  12/5/2016            process
                       Finalize LTD claim denial appeal letter for Defendant's mandatory internal appeal
  1/12/2017            process
                       Phone call from CIGNA Group Insurance Appeal Specialist re need for Third-Party
   2/6/2017            Authorization from completion
                       Review e-mail from CIGNA Group Insurance Appeal Specialist memorializing
   2/6/2017            phone conference and providing needed form for completion
   2/6/2017            Send e-mail to Client, asking him to complete form and return it to me
   2/7/2017            Review E-mail from Client, providing completed Third-Party Authorization form
                       Send e-mail to CIGNA Group Insurance Appeal Specialist, providing completed
   2/8/2018            Third-Party Authorization form
                       Phone call from CIGNA Group Insurance Appeal Specialist asking if there is any
   2/8/2017            additional documentation we want to add to record
                       Review 2/8/17 correspondence from CIGNA Group Insurance Appeal Specialist,
                       wherein Specialist claims a "special circumstance" and immediate release from 45-
  2/12/2017            day regulatory obligation
   4/2/2017            Review e-mail from Client, providing e-mails regarding difficulties with Cigna
  5/15/2017      0.1   Phone conference with Client re next steps regarding Federal Court appeal
  5/17/2017      1.5   Review Cigna's May 4, 2017 denial of benefits letter
  5/16/2017      0.2   claim for benefits."
  5/24/2017      0.1   Send copy of denial letter to Client
   6/1/2017      1.0   Appear at E.D. Pa. Court admission ceremony; Clerk of Court
                       Obtain and review Cigna case file consisting of only 624 pages (and w/o special
  6/13/2017      6.0   deferential ACF form)
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 2 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Pre-Complaint Legal Research - review ABA ERISA Survey of Federal Circuits;
               review applicable law; case law; damages available; who to sue (apparent split in
  7/9/2017 3.5 Circuits on that issue)
               Pre-Complaint legal research - review of recent ERISA disability claims against
  9/8/2017 3.5 LINA in E.D. Pa.
 7/11/2017 4.5 Draft Complaint
 7/11/2017 0.1 E-mail to Client re Draft Complaint attached for review
 7/13/2017 0.1 Review response e-mail from Client re Draft Complaint
 7/21/2017 0.1 Phone conference with Client re Draft Complaint
 7/22/2017 0.1 Review e-mail from Client re follow-up on 7/21 conversation
 8/16/2017 0.1 E-mails to/from Client, setting up 4pm phone conference
 8/23/2018 0.5 Legal research - review E.D. Pa. Local Rules
 8/23/2017 0.5 Legal research - initial PACER research in LINA cases
 8/24/2017 0.1 Obtain August 15 and August 31 McKesson pay stubs
               Review e-mail and attachments from Client re Cigna's encouragement to file for
 8/25/2017 0.2 SSDI
                       Legal research - CIGNA v. Amara; ERISA 502(a)(3) - "equitable" not legal relief;
                       Amara expansion of equitable remedies to unjust enrichment & surcharge;
  8/28/2017      1.0   fiduciary duty, misrepresentation; other case law
                       Phone conference with Client re social security benefits, encouraged to file, have to
                       leave work 30 days, Cigna works with third party to file, started @ McKesson Dec.
  8/30/2017      0.8   2013, out of work 9 mos., then gradual return, then half-time
   9/8/2017      0.1   E-mail to Client re status update and setting up next phone conference
                       Legal research - review May 23, 2013 Regulatory Settlement Agreement (Michael
                       Consedine - Pa.); 29 CFR 2560.503-1 et seq .; Cal. Dept. of Ins. Exhibit A; LTD 24-
   9/8/2017      5.0   month issue added to complaint
  9/15/2017      0.1   occupation standard
  9/15/2017      0.1   E-mails to/from Client, rescheduling phone conference to 9/21/17
  9/15/2017      0.8   Finish writing Complaint
                       Phone conference with Client, reviewing complaint, offering five modifications &
  9/21/2017      0.6   clarifications
  10/2/2017      0.1   Receive filing fee from Client
                       Phone call from A. Kline, Esq. introducing herself and requesting extension of time
10/12/2017       0.1   to respond to Compalint
                       Review e-mail from A. Kline, Esq. requesting, in writing, extension of time to
10/12/2017       0.1   respond to Complaint
10/12/2017       0.1   Send response e-mail to A. Kline, Esq., agreeing to extension of time request
10/12/2017       0.1   Review reply e-mail from A. Kline, Esq.
10/13/2017       0.1   Review e-mail from A. Kline, Esq. re proposed stipulation extending time
10/13/2017       0.1   Response e-mail to A. Kline, Esq., correcting spelling of my last name
10/13/2017       0.1   Reply e-mail from A. Kline, Esq., re correcting spelling of my last name
10/13/2017       0.2   extending time
10/13/2017       0.2   Review Docket Entries 2, 3, and 4, Notice of Appearance on behalf of LINA.
            Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 3 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
 10/13/2017 0.1 Review Docket Entry 5, Corporate Disclosure Statement
                Review Docket Entry 6, Stipulation and Order extending time to respond to
 10/16/2017 0.1 complaint
                Review e-mail from A. Kline, Esq. re requests for employment status and paystubs
 11/29/2017 0.1 from 9/15/16 to present
                Response e-mail to A. Kline, Esq. confirming Client remains working half-time
 11/29/2017 0.1 status with same employer since 9/16/16; paystubs not immediately available
                Review Docket Entry 7, LINA's Motion and Memorandum to Dismiss Counts II
 11/29/2017 2.0 through VI, and 36 pages of Exhibits
 11/29/2017 0.3 Phone conference with Client re Motion to Dismiss
 11/30/2017 2.0 Legal research - Motion to Dismiss
                Review e-mail from A. Kline, Esq. asking for Client's salary; information needed
 11/30/2017 0.1 "to do a benefits calculation."
                Response e-mail to A. Kline, Esq. stating that Client will provide paystubs with
 11/30/2017 0.1 salary info
  12/1/2017 0.2 Review two e-mails from Client, providing copies of 29 paystubs
                E-mail to Client providing Motion to Dismiss Counts II through VI, setting up
  12/4/2017 0.1 phone conference for 12/6/17
  12/5/2017 0.1 Review response e-mail from Client, confirming phone conference on 12/6/17
  12/6/2017 0.4 E-mail to A. Kline, Esq., providing 15 of 29 requested paystubs
  12/6/2017 0.3 Second e-mail to A. Kline, Esq., providing the other 14 requested paystubs
                Review two response e-mails from A. Kline, Esq., acknowledging receipt of
  12/6/2017 0.1 paystubs
  12/6/2017 0.7 Phone conference with Client re Motion to Dismiss and our response
 12/11/2017 2.0 Legal research re Motion to Dismiss Counts II through VI
 12/12/2017 0.2 Draft response to Motion to Dismiss Counts II through VI
 12/13/2017 0.1 E-mail to Client re decision not to contest Motion to Dismiss Counts II through VI
 12/13/2017 0.1 Phone conference with Client re motion to dismiss response
 12/15/2017 0.1 Review Docket Entry 9, Order dismissing Counts II through VI
 12/19/2017 0.3 Phone conference with Client re status of case and next steps
                Review e-mail from A. Kline, Esq., requesting a one-week extension to answer
                Complaint, "[i]n light of the timing," and because client was "out of the office until
 12/28/2017 0.1 January[.]"
 12/29/2017 0.1 Review reply e-mail to A. Kline, Esq., agreeing to requested extension
                E-mail to Client, wishing happy new year, noting LINA's one-week extension to
   1/1/2018 0.1 Answer, setting up phone conference 1/12/18
                Review e-mail from A. Moran, Esq., providing submitted stipulation to extend
   1/2/2018 0.1 time to answer Complaint, due to "the length of the Complaint"
   1/2/2018 0.1 Review stipulation to extend time to answer Complaint
                Response e-mail to A. Moran, Esq. and A. Kline, Esq., complaining about the
   1/2/2018 0.2 anauthorized change of rationale given to the Court
                Review reply e-mail from A. Kline, Esq., agreeing that "the reference to the length
   1/2/2018 0.1 of the complaint" was her error
           Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 4 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
  1/3/2018 0.2 Review Docket Entry 10, Stipulation to extend time to answer complaint
  1/4/2018 0.1 Review response e-mail from Client, confirming phone conference on 1/12/18
               Review Docket Entry 11, Answer to Complaint, with Affirmative Defenses;
  1/9/2018 1.4 compare to Complaint
  1/9/2018 0.1 E-mail to Client, providing copy of LINA's Answer
 1/10/2018 0.3 Review Docket Entry 12, Order for Rule 16 Conference
 1/12/2018 0.4 Conference
 1/25/2018 0.1 requesting a demand
               Response e-mail to A. Kline, Esq., stating demand likely next week, after client
 1/25/2018 0.1 discussion
               E-mail to Client re LINA's invitation to provide settlement demand, setting up
 1/25/2018 0.1 phone conference
 1/25/2018 0.5 Review Judge's rules
               Phone conference with Client re LINA's invitation to provide settlement demand
 1/25/2018 0.8 and next steps
               Google sheets message to Client, providing shared spreadsheet based on pay stubs,
 1/27/2018 0.1 to determine future benefit payments
 1/27/2018 0.1 E-mail to Client, requesting December and January paystubs
 1/28/2018 0.2 Review response e-mail from Client, correcting my calculations
 1/28/2018 0.1 Review response e-mail from Client, providing December and January paystubs
               Review e-mail from Client, requesting to postpone phone conference to after
 1/29/2018 0.1 4:30pm
               Response e-mail to Client, confirming phone conference after 4:30pm, and
 1/29/2018 0.1 thanking for spreadsheet
 1/29/2018 0.2 Phone conference with Client re settlement spreadsheet
 1/29/2018 0.1 Research into proposed interest rates for settlement calculations
 1/30/2018 0.1 E-mails to/from Client, scheduling next phone conference
               Review e-mail from Client, providing updated spreadsheet with simple interest for
 1/30/2018 0.3 requested settlement demand
               E-mail to A. Kline, Esq., providing requested settlement demand with detailed
 1/31/2018 0.4 explanations for figures
  2/4/2018 0.5 Prepare Joint Rule 16 statement
  2/5/2018 0.6 Phone conference with Client re Joint Rule 16 Statement and next steps
  2/6/2018 0.1 Phone conference from Client re possibility of settlement
               E-mail to A. Kline, Esq., inquiring about lack of response to settlement demand,
  2/7/2018 0.2 and providing proposed Joint Rule 16 statement
               Review response e-mail from A. Kline, Esq., re summary judgment deadline, and
  2/8/2018 0.2 LINA's calculations of past claimed and future benefits differing from ours
  2/8/2018 0.1 E-mail to Client, inquiring about lowest acceptable interest payment
  2/8/2018 0.4 Phone conference with Client about tomorrow's Conference
  2/9/2018 0.4 Appearance at Joint Rule 16 Conference
               Post-Conference discussion with A. Kline, Esq. re LINA's calculations of past
  2/9/2018 0.2 claimed and future benefits greatly differing from ours
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 5 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Phone conference with Client re discussions at and after Rule 16 Conference;
  2/9/2018 0.8 possibility of trying to bring in Jenkintown disability attorneys
               Legal research - similar LINA litigation; review other summary judgment motions
 2/10/2018 1.5 & memoranda; significance of LTD Policy's 24-month/SSDI clause
 2/12/2018 0.1 Review e-mail from Client re possibility of bringing in additional counsel
 2/12/2018 0.1 Four follow-up e-mails to/from Client, setting phone conference time for 4pm
 2/12/2018 0.2 Review Docket Entry 15, Order for Settlement Conference
               Phone conference with Client re upcoming settlement conference, possibility of
 2/12/2018 0.3 additional counsel, desire to have me maintain lead counsel role

  2/13/2018      0.2 Legal research - phone conference with N. DeMis, Esq. (Heidrich v. LINA, 5/2/17)
                     Legal research - phone conference with M. Salmanson, Esq. (referred by N. DeMis,
  2/15/2018      0.1 Esq.)
                     Legal research - e-mail to M. Salmanson, Esq., providing copy of LTD Policy for
  2/15/2018      0.1 review
                     Legal research - phone conference with M. Salmanson, Esq., discussing LTD
  2/20/2018      0.2 Policy, LINA counsel, and Judges
  2/15/2018      0.3 Review LINA's Rule 26(A)(1) Initial Disclosures
  2/18/2018      2.5 Initial review of LINA's 1277-page Administrative Record (without exhibit list)
  2/22/2018      0.5 Legal research - SSDI law and practice
  2/23/2018      0.6 benefits
                     Response e-mail to A. Kline, Esq., noting impossibility of LINA's calculations, and
  2/23/2018      0.3 suggesting wrong calcuation used
  2/23/2018      0.1 E-mail to Client, to set up phone conference time
                     Phone conference with Client re frustration with LINA's calcluations, confirming
  2/23/2018      1.0 they used incorrect formula, SSDI's List of Impairments, next steps
                     Post-call follow-up e-mail to Client, providing SSDI List of Impairments, 4.00 et
  2/23/2018      0.1 seq. (cardiovascular)
  2/26/2018      0.1 E-mail to Client, asking for SSDI estimated payment amount confirmation
  2/26/2018      0.1 Review response e-mail from Client, confirming $2088/month estimate
  2/27/2018      0.4 Review e-mail from A. Kline, Esq., providing basis for LINA's calculations
                     Reply e-mail to A. Kline, Esq., providing the applicable Return to Work
                     calculation, with page numbers showing where the concepts are found in the LTD
   3/1/2018      1.4 policy.
   3/1/2018      0.1 Create LTD Settlement Calculations spreadsheet for opposing counsel
   3/5/2018      0.1 Re-review LINA's Rule 26 production
   3/5/2018      0.1 Re-review settlement calculations
                     Review e-mail from A. Kline, Esq., claiming that LINA "copied the incorrect
                     number into their calculation" and reaching near agreement on first 24 months
   3/6/2018      0.3 theoretically payable.
   3/8/2018      0.3 opposing counsel
   3/8/2018      0.3 opposing counsel
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 6 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Reply e-mail to A. Kline, Esq., proposing to calculate the post-24 month, future
  3/8/2018 0.1 benefits calculation for settlement discussion purposes
               Google Sheets message to Client, asking for permission to send sheet to opposing
  3/8/2018 0.1 counsel for settlement purposes
  3/8/2018 0.1 conference tomorrow
               Calculate monthly benefit payments from April 5, 2018 through March 2048; using
               calculated average CPI-W over prior 20 years; developing basis for total settlement
  3/9/2018 0.8 offer
               Phone conference with Client re settlement spreadsheet updates with figures
  3/9/2018 0.8 through March 2048
               Review e-mail from Client, asking for phone conference on 3/13/18 instead of
 3/12/2018 0.1 today
               Response e-mail to Client, setting phone conference time for 4pm on either 3/15 or
 3/12/2018 0.1 3/16
 3/15/2018 0.1 Review development in Cigna RICO class action in D. Conn.
  3/16/2018      0.1 Review e-mail from Client re own occupation, any occupation, and filing for SSDI
                     Phone conference with Client re finalization of settlement spreadsheet, showing
  3/16/2018      1.5 detailed calculations supporting settlement figure request
                     Write explanations for the settlmement calculations before sending to opposing
  3/16/2018      0.4 counsel
                     Review e-mail from Client, providing disability earnings from January through
  3/17/2018      0.2 March 15, and updating spreadsheet
  3/18/2018      0.2 Finalize total settlement calculation for submission to opposing counsel
  3/18/2018      0.2 Phone conference with Client re settlement demand requested by opposing counsel
  3/18/2018      0.5 Draft LTD Settlement Calculations for opposing counsel
                     E-mail to A. Kline, Esq., with detailed settlement offer, with supporting benefit
  3/18/2018      0.1 calculations, attached
                     E-mail to Client, regarding 2014 medical records, seeking confirmation LINA had
  3/18/2018      0.1 them in 2014
  3/19/2018      0.1 Review e-mail from Client, providing paystubs for February and March 15
  3/22/2018      0.1 E-mail to Client, asking for phone conference regarding strategy going forward
  3/23/2018      0.1 Review response e-mail from Client, confirming phone conference at 4pm
  3/23/2018      0.4 Phone conference with Client, discussing strategy going forward and next steps
   4/6/2018      0.2 Review Docket Entry 16, Order re Summary Judgment motions and Oral Argument
  4/16/2018      0.2 Review Docket; calendar Magistrate Judge deadline
                     Review approximately one-third of 1277-page Administrative Record lacking
  4/16/2018      4.0 exhibit list; summarize contents
  4/17/2018      4.0 Review 2nd third of 1277-page Administrative Record; summarize contents
  4/18/2018      4.0 Review last third of 1277-page Administrative Record; summarize contents
  4/19/2018      1.0 Begin Settlement Conference submission
  4/19/2018      0.5 Begin Summary Judgment memorandum
  4/20/2018      1.0 Continue Settlement Conference submission
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 7 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
 4/20/2018 0.5 Continue Summary Judgment memorandum
 4/23/2018 0.1 Review e-mail from Magistrate Judge Heffley re settlement conference summaries
 4/23/2018 0.1 E-mail to Client, seeking telephone meeting time
 4/24/2018 0.1 Review response e-mail from Client, indicating he would call

                     Phone conference with Client re upcoming settlement conference, outstanding
  4/24/2018      0.6 settlement demand, briefing and expected legal process; differences from India, etc.
                     E-mail from Client, providing printout of SSDI estimated benefit amount for
  4/24/2018      0.1 settlement conference purposes
  4/26/2018      0.2 Review e-mail from A. Kline, Esq., responding to 3/18/18 settlement demand
                     Reply e-mail to A. Kline, Esq., responding to four points raised in A. Kline, Esq.'s
  4/27/2018      0.3 4/26/18 e-mail
                     Review e-mail from Client, offering clarification on Dependent Benefits, notes
  4/27/2018      0.2 from SSA phone conference and question re family maximum
                     Review e-mail from Client, noting SSDI List of Impairments 5.08, 4.11, and 9.00
  4/27/2018      0.2 with osteopenia, with corroborating lab results
  4/30/2018      3.5 Finalize Settlement Conference submission for Client review
                     Settlement Conference Prep: Reduce future earnings calculations to present-day
                     value (PDV) for Settlement Conference; calculate LINA liability as AGDB minus
   5/1/2018      0.2 150% of SSD
                     Settlement Conference Prep: Further calculations to PDV as 62% of total liability
   5/1/2018      0.2 (using lottery lump sum reduction formula)
                     E-mail to A. Kline, Esq., asking if LINA would consent to allowing Client to
   5/1/2018      0.1 participate via teleconference in mandatory Settlement Conference
                     Response e-mail from A. Kline, denying request to allow Client to participate
   5/1/2018      0.1 remotely in the mandatory Settlement Conference
                     E-mail to Client, providing copy of Settlement Conference Memorandum for
   5/1/2018      0.1 review
                     Review response e-mail from Client re possible employer termination of health
   5/1/2018      0.1 benefits and scheduling phone conference for 8pm
                     Response e-mail to Client re SSDI list of impairments, recent BMI records, skin
   5/1/2018      0.1 ulcerations
                     Phone conference with Client re settlement conference memorandum and strategy
   5/1/2018      1.1 for next steps
                     Review reply e-mail from Client re inquiry with Riddle vascular clinic re BMI,
                     adrenals and low BP, and venous stasis/brawny edema, and providing recent
   5/2/2018      0.3 medical records
                     Review 2nd reply e-mail from Client re BMI, ulcerations, brawny edema, response
   5/2/2018      0.2 from Crozer vascular clinic, and providing additional medical record
                     Submit Settlement Conference Summary and Memorandum via e-mail to
   5/2/2018      0.2 Magistrate Judge Heffley
                     Review reply e-mail from Magistrate Judge Heffley, acknowledging receipt of
   5/2/2018      0.1 submission
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 8 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Phone conference with Client re SSDI list of impairments, and recent medical
  5/2/2018 0.4 record requests and responses
  5/4/2018 0.1 Review e-mail from A. Kline, Esq., noting LINA's pre-conference settlement offer
  5/4/2018 0.1 Reply e-mail to A. Kline, Esq., thanking for offer
  5/4/2018 0.2 E-mail to Client re LINA's pre-conference settlement offer, possible next steps
  5/5/2018 0.1 E-mail from Client re LINA's offer
  5/7/2018 0.1 Settlement Conference
               Response e-mail to Client, noting a couple of points about formalities, and setting
  5/7/2018 0.1 up phone conference for 5/8/18 afternoon
               Review e-mail from Client, providing images showing 60-month "any occupation"
  5/8/2018 0.2 language before SSDI mandate, and annual CPI-W increaase
               Phone conference with Client re tomorrow's mandatory Settlement Conference and
  5/8/2018 0.4 associated formalities
  5/9/2018 1.0 Prehearing discussion with Client en route to courthouse, preparation for same
  5/9/2018 0.7 Appearance at Settlement Conference with Magistrate Judge Heffley
  5/9/2018 0.1 Review e-mail re Docket Entry 17, Settlement Conference Minute Entry
               Phone conference with Client re debriefing Settlement Conference and strategizing
  5/9/2018 0.9 next steps
               Phone conference with Client re surgery contraindication, progressive nature of
 5/17/2018 0.9 vascular condition
  5/18/2018      0.1 Review e-mail from Client, noting employer switch to different LTD carrier
                     Organize 1277-page Administrative Record without exhibit list into chronological
  5/20/2018      8.0 order
                     Review AR0304 and 0333 - the only way to know if qualifying for SSDI is to
  5/22/2018      0.2 apply; denial overturned
                     Figure out difference in roles between Cigna employees E. Contreras, N. Contreras
  5/23/2018      0.2 & S. Burns
                     Legal research - burden of A.R. production, exhibits; LINA state regulatory
  5/25/2018      2.0 sanctions
  5/26/2018      1.1 Draft argument against ACF applicability
  5/26/2018      6.1 Write Statement of Facts Not Genuinely in Dispute
  5/26/2018      5.3 Write Memorandum for Summary Judgment
  5/27/2018      3.1 Finish writing Memorandum for Summary Judgment
                     E-mail to Client, attaching for review Memorandum and Statement of Facts,
  5/28/2018      0.1 requesting recent medical record re BMI & Osteopenia
                     Response e-mail from Client, setting up time for phone conference to discuss
  5/29/2018      0.1 Summary Judgment Memorandum
  5/29/2018      0.1 Reply e-mail to Client, seeking better quality scan with PII re BMI
                     Review post phone conference e-mail from Client, wherein Client quotes key
  5/29/2018      0.2 passages of 12 pages of Administrative Record from his review of the A.R.
                     Review 2nd post phone conference e-mail from Client, detailing his progression of
  5/29/2018      0.2 venous insufficiency with references to 7 pages of the A.R.
              Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 9 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Review two response e-mails from Client, providing improved quality scans - BMI
 5/29/2018 0.1 report and Osteopenia findings
               Phone conference with Client, going over Summary Judgment Motion and
 5/29/2018 1.0 Memorandum
 5/30/2018 0.1 File Motion for Summary Judgment and exhibits
 5/30/2018 4.0 Review LINA's Motion for Summary Judgment and exhibits
 5/31/2018 0.2 Memoranda for review
  6/1/2018 0.1 Legal research - availability of California law
               Phone conference with Client, going over LINA's Summary Judgment
  6/1/2018 0.6 Memorandum
               Legal research - undated ACF, no effective date; illegal in California (McKesson
               HQ); can Cal. company avoid Cal. law; Can "Plan document" circumvent Cal.
  6/2/2018 2.0 insurance law, or must Cal. law apply to Cal. insurance policy
               Review e-mail from A. Moran, Esq., requesting consent to joint motion to file
  6/4/2018 0.1 administrative record under seal
               Response e-mail to A. Moran, Esq., agreeing to request to file administrative
  6/4/2018 0.1 record under seal
  6/4/2018 0.1 Review Docket Entry 20, Joint Motion for Leave to File Documents Under Seal

                       Legal research - EDGAR research into Defendant ownership and executive
                       leadership; discover Gregory Wolf left company before LTD policy issued, CIGNA
                       8-K, Item 1.01, 12/8/05, Item 10.3; therefore G. Wolf could not have signed ACF
   6/5/2018      3.0   after policy issued, because G. Wolf terminated before policy issue date
   6/6/2018      2.5   Draft Response to Defendan't s Motion for Summary Judgment
   6/7/2018      2.5   Continue drafting response to Defendant's Motion for Summary Judgment
                       Review e-mail from Client, providing recent medical report with list of medical
   6/8/2018      0.1   conditions
                       Phone conference with Client re upcoming Response Memorandum; review and
   6/8/2018      0.5   recommendations
                       File Docket Entry 21 - Plaintiff's Response to Defendant's Motion for Summary
  6/13/2018      0.1   Judgment with exhibits
  6/13/2018      0.2   Phone conference with Client re briefing and next steps
                       Review Docket Entry 22 - Defendant's Response to Plaintiff's Motion for Summary
  6/13/2018      2.5   Judgment and exhibit
                       E-mail to Client, providing copies of Plaintiff's and Defendant's Response
  6/14/2018      0.2   Memoranda for review, setting time for phone conference
  6/14/2018      2.5   Judgment and exhibit
                       Review Docket Entry 23 - Order granting motion to file administrative record
  6/14/2018      0.1   under seal
  6/15/2018      0.1   Review response e-mail from Client, confirming time for phone conference
  6/15/2018      0.5   Phone conference with Client, going over LINA's Response Memorandum
  6/18/2018      0.1   sent in February
           Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 10 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               Response e-mail to A. Kline, Esq., providing a copy of the fax transmission and
 6/18/2018 0.1 report
 6/20/2018 0.6 Review Docket Entry 25 - Defendant's Reply Brief
 6/20/2018 0.2 Review LTD Summary Plan Description for Reply Brief preparation
 6/20/2018 4.1 Write Plaintiff's Reply Brief
 6/20/2018 0.1 File Docket Entry 26 - Plaintiff's Reply Brief
 6/21/2018 0.2 Phone conference with Client re filing Reply Brief late last night
 6/22/2018 0.1 E-mail Client, providing Plaintiff's and Defendant's Reply Memoranda for review
  6/22/2018    0.1 Review response e-mail from Client, setting time for phone conference to discuss
  6/22/2018    0.1 Review e-mail from Client, rescheduling phone conference
                   Phone conference with Client re upcoming Oral Agument, preparation, strategy,
  6/23/2018    0.9 Court customs and formalities
  6/26/2018    0.3 Phone conference with Client re family attendence pros and cons
  6/26/2018    1.0 Discussion wth Client en route to Courthouse re plan, strategy, formalities
  6/26/2018    1.0 Appear at Oral Argument
                   Discussion with Client on way home from Courthouse, debriefing the Oral
  6/26/2018    1.0 Argument proceedings
  7/24/2018    0.1 E-mails to/from Client, scheduling time for status update phone conference
  7/26/2018    0.3 Phone conference with Client re status update, anticipated outcome timeframe
   8/2/2018    0.1 E-mails to/from Client, planning next status update for mid-August
  8/16/2018    0.1 E-mails to/from Client, rescheduling next status update for late August
  8/24/2018    0.1 Phone conference with Client re status of case
                   Phone conference with Client re SSDI application, SSI benefits, question re
 8/28/2018     0.6 marriage type, ERISA status
 9/25/2018     0.1 Phone conference with Client re status of case unchanged
 10/5/2018     0.1 Phone conference with Client re status of case unchanged
10/19/2018     0.1 SMS text to Client, sorry missed your call, no update to status
10/30/2018     0.1 Phone conference with Client re status of case unchanged
11/15/2018     0.1 Phone conference with Client re status of case unchanged
 12/7/2018     0.1 E-mail to Client, status of case unchanged
12/21/2018     0.1 Phone conference with Client re status of case unchanged
  1/4/2019     0.1 Phone conference with Client re status of case unchanged
 1/25/2019     0.1 Phone conference with Client re status of case unchanged
  2/1/2019     0.1 Review Docket Entry 28 - LINA's Corporate Disclosure Statement Form
  2/1/2019     0.3 Phone conference with Client re update in case and strategy going forward
 2/18/2019     0.1 SMS text to Client, setting up status update phone conference time
 2/19/2019     0.2 Phone conference with Client re case status
 3/20/2019     0.1 SMS text to Client, setting up status update phone conference time
 3/21/2019     0.3 Phone conference with Client re case status and next steps
                   Phone call to Chief Judge's Chambers, inquiring about status, informed Order
  3/22/2019    0.1 mailed out yesterday
  3/22/2019    0.1 Review E-mail from ECF System, indicating Plaintiff's Motion Granted
  3/22/2019    0.1 Phone conference with Client, explaining outcome of case, next steps
            Case 2:17-cv-04351-JS Document 31-3 Filed 04/04/19 Page 11 of 11


ADAIKKAPPAN v. LINA, Daniel M. McLean, Esq. attorney work
               SMS texts to/from Client, explaining could not provide documents as planned
 3/22/2019 0.1 because under seal, will provide as soon as possible
               E-mail to Client, forwarding ECF e-mail for confirmation of outcome, setting up
 3/22/2019 0.1 time for phone conference
 3/22/2019 0.3 Follow-up Phone conference with Client, explaining outcome and next steps
               Review e-mail from Client, noting that 3rd round of SSDI claim review is
 3/22/2019 0.1 complete, and decision letter to be mailed soon
 3/25/2019 1.5 Review Memorandum Opinion received in mail
               Phone conference with Client re SSDI - QR finished, benefits payable 7th month
 3/25/2019 0.3 after filing date of 7/14/18
               E-mail to Client, providing copy of sealed Memorandum Decision with
 3/25/2019 0.1 instructions not to share with others at this time
               E-mails to/from Client, asking for paystubs from March 30 2017 to April 15, 2018,
 3/26/2019 0.3 info on any other gov't benefits rec'd up to 4/6/18 and beyond
               E-mails to/from Client, providing shareable Order, and agreeing to timetable for
 3/26/2019 0.2 producing needed information
               Phone conference with Client, stating that SSDI monthly benefit will be $2090.00,
               retroactive to January 2019 (filed Jul. 2018), should receive formal approval letter
 3/27/2019 0.1 in 1-2 weeks.
               Draft Declaration in Support of Motion and Memorandum for Attorneys Fees and
 3/31/2019 3.0 Costs
 3/31/2019 3.0 Legal research - ERISA attorney fee awards
  4/1/2019 3.0 Draft Memorandum for Attorneys Fees and Costs
  4/1/2019 3.0 Further legal research - reasonable rates and hours
  4/2/2019 3.0 Further draft Memorandum for Attorneys Fees and Costs
  4/3/2019 2.0 Finalize Memorandum for Attorneys Fees and Costs


$425/hr x    181.7                                                                      $77,222.50
